


Exhibit 10.42


LUMINEX CORPORATION


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT




THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT is made by and between Nancy M.
Capezzuti (the “Executive”) and Luminex Corporation, a Delaware corporation (the
“Company”) effective as of February 6, 2014 (the “Amendment Effective Date”).


WITNESSETH:


WHEREAS, the Company and Executive originally entered into an employment
agreement on August 14, 2012 (“Employment Agreement”);


WHEREAS, the Company and Executive entered into a first amendment to the
Employment Agreement on December 31, 2012;


WHEREAS, the Company has offered and Executive has voluntarily agreed to an
increased bonus eligibility as specifically set forth herein;


NOW, THEREFORE, for the reasons set forth above, the Company and the Executive
hereby amend the Employment Agreement as follows:


1.Annual Bonus. Section 3.2 shall be deleted in its entirety and replaced with a
new Section 3.2 as follows:


“Sec. 3.2 Annual Bonus. Beginning in Calendar Year 2014, Executive shall be
eligible to receive a bonus each year in an amount up to at least fifty percent
(50%) of Executive’s then-current Base Salary (or such other amount as may
otherwise be determined by the Senior Vice President, General Counsel), subject
to the performance criteria established annually by the Senior Vice President,
General Counsel and payable during the first quarter of the following year or
otherwise as consistent with the timing of other employee bonuses. The Senior
Vice President, General Counsel is under no obligation to declare, and Luminex
is under no obligation to pay, any bonus to Executive under the terms of this
Agreement. In the event Executive and Luminex are parties to a written agreement
or plan executed by both Luminex and Executive that governs bonus arrangements,
and the provisions thereof conflict with this Section 3.2, the terms of such
other written agreement or plan shall supersede this Section 3.2.”


2.Certain Definitions. Capitalized terms used in this Amendment not otherwise
defined herein shall have the same meaning as set forth in the Employment
Agreement.


3.Counterparts. This Amendment may be executed in counterparts, each of which
shall be an original but all of which shall constitute but one document.


Except as specifically set forth herein, all terms and conditions of the
Employment Agreement, as amended and restated herein, shall remain in full force
and effect. Executive acknowledges that he has read and understands this Second
Amendment to the Employment Agreement, and has had ample opportunity to consider
its terms.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first stated above.


 
 
LUMINEX CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Its:
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Nancy M. Capezzuti
 
 
Date:
 
 



